A review of the testimony fails to show any state of case calling for a charge on simple assault, and we can not agree with appellant's insistence that a rehearing should be granted because of our holding on this point.
Testimony admitted without objection as to a conversation between two brothers of appellant, renders nugatory an objection to the same testimony from another witness. Precedents are numerous.
That the jury had the same opportunity to inspect the faces of appellant and the prosecuting witness, as did the State's attorney, is manifest, and that fact must show that the remarks of the State's attorney expressing his opinion as to the difference between the appearance of the two men could neither add to nor take from knowledge possessed by every member of the jury as to the appearance of said individuals.
We are not able to agree with any contention made by appellant in his motion, and same will be overruled.
Overruled. *Page 259